

	

		III

		108th CONGRESS

		2d Session

		S. RES. 470

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Inhofe submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the life of astronaut Leroy Gordon

		  Cooper, Jr.

	

	

		Whereas Leroy Gordon Cooper, Jr., was born on March 6,

			 1927, in Shawnee, Oklahoma;

		Whereas Gordon Cooper served as a colonel in the United

			 States Air Force and was selected as one of the original Project Mercury

			 astronauts in April of 1959;

		Whereas the 7 original Project Mercury astronauts helped

			 to inspire generations of scientists and engineers;

		Whereas, when Gordon Cooper piloted the Faith 7 spacecraft

			 on the final operational mission of Project Mercury from May 15 to May 16,

			 1963, he traveled a total of 546,167 statute miles and became the first

			 astronaut from the United States to spend more than a day in space;

		Whereas, when Gordon Cooper served as command pilot on the

			 8-day 120-orbit Gemini 5 mission that began on August 21, 1965, he and pilot

			 Charles Conrad established a new space endurance record by traveling a distance

			 of 3,312,993 miles in an elapsed time of 190 hours and 56 minutes;

		Whereas Gordon Cooper was the first man to go into space

			 for a second time;

		Whereas Gordon Cooper served as backup command pilot for

			 the Gemini 12 mission and as backup commander for the Apollo 10 flight;

		Whereas Gordon Cooper logged 222 hours in space and

			 retired from the Air Force and the National Aeronautics and Space

			 Administration in 1970;

		Whereas the special honors Gordon Cooper received during

			 his lifetime included the Air Force Distinguished Flying Cross, the National

			 Aeronautics and Space Administration Distinguished Service Medal, and the John

			 F. Kennedy Trophy; and

		Whereas Gordon Cooper passed away at his home in Ventura,

			 California, on October 4, 2004, at the age of 77: Now, therefore, be it

		

	

		That the Senate honors the life of

			 astronaut Leroy Gordon Cooper, Jr.

		

